As filed with the Securities and Exchange Commission on January 19, 2016 Registration No. 333-208214 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT No. 2TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SNYDERS-LANCE, INC. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction ofIncorporation or Organization) 2052 (Primary Standard IndustrialClassification Code Number) 56-0292920 (I.R.S. EmployerIdentification Number) 13515 Ballantyne Corporate PlaceCharlotte, North Carolina 28277(704) 554-1421 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrants Principal Executive Offices) Rick D. PuckettExecutive Vice President, Chief Financial Officer, and Chief Administrative Officer13515 Ballantyne Corporate PlaceCharlotte, North Carolina 28277(704) 554-1421 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies to: Kevin T. Collins, Esq.Martin C. Glass, Esq.Jason M. Casella, Esq.Jenner & Block LLP919 Third AvenueNew York, New York 10022(212) 891-1600 Gail Sharps Myers, Esq.Chief General Counsel and SecretarySnyders-Lance, Inc.13515 Ballantyne Corporate PlaceCharlotte, North Carolina 28277(704) 554-1421 Isobel Jones, Esq.Executive V.P., General Counseland SecretaryDiamond Foods, Inc.600 Montgomery Street, 13th FloorSan Francisco, California 94111(415) 445-7444 Douglas N. Cogen, Esq.Horace Nash, Esq.Kee Bong Kim, Esq.Fenwick & West LLP555 California Street, 12th FloorSan Francisco, California 94104(415) 875-2300 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective and all other conditions to the proposed merger described herein have been satisfied or waived. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, as amended (the Securities Act), check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Securities Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Securities Exchange Act Rule 14d-l(d) (Cross-Border Third-Party Tender Offer) o The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further Amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this joint proxy statement/prospectus is not complete and may be changed. These securities may not be sold or issued in the proposed merger until the registration statement filed with the Securities and Exchange Commission is effective. This joint proxy statement/prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities in any jurisdiction where an offer, solicitation or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATED JANUARY 19, 2016 January , 2016 PROPOSED MERGERYOUR VOTE IS VERY IMPORTANT Dear Snyders-Lance, Inc. Stockholders and Diamond Foods, Inc. Stockholders, We are pleased to invite you to attend the special meetings of the stockholders of Snyders-Lance, Inc. and Diamond Foods, Inc. As previously announced, the board of directors of each of Snyders-Lance, Inc., which is referred to in this joint proxy statement/prospectus as Snyders-Lance, and Diamond Foods, Inc., which is referred to in this joint proxy statement/prospectus as Diamond, have adopted and approved an Agreement and Plan of Merger and Reorganization dated as of October 27, 2015, which is referred to in this joint proxy statement/prospectus as the merger agreement. Pursuant to the merger agreement and subject to the approval of both the Snyders-Lance and Diamond stockholders, and other closing conditions, a wholly-owned subsidiary of Snyders-Lance will merge with and into Diamond, with Diamond continuing as the interim surviving entity, which is referred to in this joint proxy statement/prospectus as the merger. Promptly thereafter, Diamond will merge with and into a second wholly-owned subsidiary of Snyders-Lance, with such subsidiary continuing as the final surviving entity, which is referred to in this joint proxy statement/prospectus as the subsequent merger. If the proposed merger is completed, for each share of Diamond common stock a Diamond stockholder holds immediately prior to the completion of the proposed merger, they will be entitled to receive (i) $12.50 in cash, without interest, (ii) 0.775 of a share of Snyders-Lance common stock, par value $0.83-1/3 per share, and (iii) cash payable in lieu of any fractional shares ((i), (ii) and (iii) collectively referred to in this joint proxy statement/prospectus as the merger consideration). Based on the closing price of Snyders-Lance common stock on the Nasdaq Global Select Market, which is referred to in this joint proxy statement/prospectus as Nasdaq, on October 27, 2015, the last trading day before public announcement of the proposed merger, the exchange ratio represented approximately $40.462 in value for each share of Diamond common stock. Based on the closing price of Snyders-Lance common stock on Nasdaq on January 19, 2016 the latest practicable trading day before the date of this joint proxy statement/prospectus, the exchange ratio represented approximately $40.00 in value for each share of Diamond common stock. Snyders-Lance common stock is currently traded on Nasdaq under the symbol LNCE. Diamond common stock is currently traded on Nasdaq under the symbol DMND. We urge you to obtain current market quotations of Snyders-Lance and Diamond common stock. Based on the estimated number of shares of Diamond common stock that will be outstanding immediately prior to the completion of the proposed merger, we estimate that, upon the completion of the proposed merger, former Diamond stockholders will own approximately 26% of the issued and outstanding common stock of Snyders-Lance. Each of Snyders-Lance and Diamond will be holding a special meeting to vote on certain matters in connection with the proposed merger. Diamond stockholders are cordially invited to attend a special meeting of Diamond stockholders to be held on [], 2016 at []. At the Diamond special meeting, Diamond stockholders will be asked, among other things, to adopt the merger agreement and to approve the golden parachute payments to named executive officers of Diamond. Snyders-Lance stockholders are cordially invited to attend a special meeting of Snyders-Lance stockholders to be held on [], 2016 at []. At the Snyders-Lance special meeting, Snyders-Lance stockholders will be asked, among other things, to approve the issuance of Snyders-Lance common stock to Diamond stockholders in the proposed merger, which is referred to in this joint proxy statement/prospectus as the stock issuance. We cannot complete the proposed merger unless Diamond stockholders adopt the merger agreement and Snyders-Lance stockholders approve the stock issuance. Your vote is very important, regardless of the number of shares you own. Whether or not you expect to attend the Diamond special meeting or the Snyders-Lance special meeting in person, please vote or otherwise submit a proxy to vote your shares as promptly as possible so that your shares may be represented and voted at the Diamond special meeting or the Snyders-Lance special meeting. If your shares are held in the name of a bank, broker, nominee or other record holder, please follow the instructions on the voting instruction form furnished to you by such record holder. The Diamond board of directors recommends that Diamond stockholders vote FOR the adoption of the merger agreement, FOR the approval of the golden parachute payments to named executive officers of Diamond and FOR the adjournment of the Diamond special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to approve the adoption of the merger agreement at the time of the Diamond special meeting. The Snyders-Lance board of directors unanimously recommends that Snyders-Lance stockholders vote FOR the stock issuance and FOR the adjournment of the Snyders-Lance special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to approve the stock issuance at the time of the Snyders-Lance special meeting. In considering the recommendation of the Diamond board of directors, you should be aware that the directors and executive officers of Diamond will have interests in the proposed merger that are different from, and in addition to, the interests of Diamond stockholders generally. See Interests of Certain Persons in the Proposed Merger beginning on page [ ]. The accompanying joint proxy statement/prospectus provides important information regarding the special meetings and a detailed description of the merger agreement, the proposed merger and the matters to be presented at the special meetings. We urge you to read the accompanying joint proxy statement/prospectus and its annexes (and any documents incorporated by reference into the accompanying joint proxy statement/prospectus) carefully. Please pay particular attention to the section entitled Risk Factors beginning on page [  ]. On behalf of the Snyders-Lance and Diamond boards of directors, we thank you for your consideration and continued support. We hope to see you at the special meetings and look forward to the successful completion of the proposed merger. Sincerely, Carl E. Lee, Jr. Brian J. Driscoll President and Chief Executive Officer President and Chief Executive Officer Snyders-Lance, Inc. Diamond Foods, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the proposed merger, the securities to be issued under the accompanying joint proxy statement/prospectus or determined that the accompanying joint proxy statement/prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The accompanying joint proxy statement/prospectus is dated January [], 2016, and is first being mailed to Snyders-Lance stockholders and Diamond stockholders on or about January [], 2016. ADDITIONAL INFORMATION The accompanying document is the joint proxy statement of Snyders-Lance and Diamond for the special meetings of Diamond stockholders and Snyders-Lance stockholders and the prospectus of Snyders-Lance for the shares of Snyders-Lance common stock to be issued to Diamond stockholders as consideration in the proposed merger. The accompanying joint proxy statement/prospectus incorporates important business and financial information about Snyders-Lance and Diamond from documents that are not included in or delivered with the accompanying joint proxy statement/prospectus. This information is available to you without charge upon your written or oral request. You can obtain documents incorporated by reference into the accompanying joint proxy statement/prospectus (other than certain exhibits or schedules to these documents) by requesting them in writing or by telephone from Snyders-Lance or Diamond at the following addresses and telephone numbers: Snyders-Lance, Inc.13515 Ballantyne Corporate PlaceCharlotte, North Carolina 28277Attention: Investor RelationsTelephone: (704) 554-1421 Diamond Foods, Inc.600 Montgomery Street, 13th FloorSan Francisco, California 94111Attention: Investor RelationsTelephone: (415) 230-7952 You may also obtain additional copies of this joint proxy statement/prospectus or the documents incorporated by reference into this joint proxy statement/prospectus by contacting Georgeson Inc., Snyders-Lances proxy solicitor, or Laurel Hill Advisory Group, LLC, Diamonds proxy solicitor, at the addresses and telephone numbers listed below. You will not be charged for any of these documents that you request. 480 Washington Blvd., 26 th FloorJersey City, NJ 07310Banks, Brokers and ShareholdersCall Toll-Free (866) 431-2108Or Contact via E-mail at:SnyderLance@georgeson.com 2 Robbins Lane, Suite 210Jericho, NY 11753Stockholders Call Toll-Free (844) 301-2265Banks and Brokers Call (516) 933-3100Facsimile: (516) 933-3108Or Contact via E-mail at:JContorno@laurelhill.com If you would like to request documents, please do so no later than five business days before the date of Snyders-Lances special meeting of stockholders (which is [], 2016) or five business days before the date of Diamonds special meeting of stockholders (which is [], 2016), as applicable. See Where You Can Find More Information beginning on page [ ] of the accompanying joint proxy statement/prospectus for further information. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS OF SNYDERS-LANCE, INC. TO BE HELD ON [], 2016 To the Stockholders of Snyders-Lance, Inc.: A special meeting of stockholders of Snyders-Lance, Inc., a North Carolina corporation (Snyders-Lance), will be held on [], 2016, at [], located at [], at [], local time, for the following purposes:  to consider and vote on a proposal to approve the issuance of Snyders-Lance common stock, par value $0.83-1/3 per share, to stockholders of Diamond Foods, Inc. as consideration in the proposed merger contemplated by the Agreement and Plan of Merger and Reorganization, dated as of October 27, 2015, as may be amended, by and among Snyders-Lance, Inc., Shark Acquisition Sub I, Inc., Shark Acquisition Sub II, LLC and Diamond Foods, Inc.; and  to consider and vote on a proposal to approve the adjournment of the Snyders-Lance special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to approve the stock issuance at the time of the Snyders-Lance special meeting. The Snyders-Lance board of directors has fixed the close of business on January26, 2016 as the record date for determination of the stockholders entitled to vote at the Snyders-Lance special meeting or any adjournment or postponement of the Snyders-Lance special meeting. Only stockholders of record as of the record date are entitled to notice of, and to vote at, the Snyders-Lance special meeting or any adjournment or postponement of the Snyders-Lance special meeting. A complete list of stockholders entitled to vote at the Snyders-Lance special meeting will be available at the Snyders- Lance special meeting for inspection by any stockholder. If you hold shares of Snyders-Lance common stock in your name as of the record date, please be prepared to provide proper identification, such as a drivers license, to gain admission to the Snyders-Lance special meeting. If you are a beneficial owner of shares of Snyders-Lance common stock held in street name, meaning that your shares are held by a broker, bank, nominee or other holder of record, as of the record date, in addition to proper identification, you will also need to provide proof of ownership as of the record date to be admitted to the Snyders-Lance special meeting. A brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Snyders-Lance common stock held in street name in person at the Snyders-Lance special meeting, you will have to obtain a legal proxy in your name from the broker, bank, nominee or other holder of record who holds your shares. As of the record date, each holder of Snyders-Lance common stock is entitled to one vote per share. Approval of the stock issuance requires the affirmative vote of a majority of votes cast at the Snyders-Lance special meeting by holders of shares of Snyders-Lance common stock. Approval of the adjournment proposal requires the affirmative vote of a majority of the votes cast at the Snyders-Lance special meeting by holders of shares of Snyders-Lance common stock. After consideration and consultation with its advisors, the members of the Snyders-Lance board of directors determined that the merger agreement, the proposed merger, the stock issuance and the other transactions contemplated by the merger agreement are fair to and in the best interests of Snyders-Lance and unanimously approved and declared advisable the merger agreement, the proposed merger, the stock issuance and the other transactions contemplated by the merger agreement. The Snyders-Lance board of directors recommends that Snyders-Lance stockholders vote FOR the stock issuance and FOR the adjournment of the Snyders-Lance special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to approve the stock issuance at the time of the Snyders-Lance special meeting. By order of the Board of Directors, Carl E. Lee, Jr.President and Chief Executive Officer January [], 2016 YOUR VOTE IS IMPORTANT! WHETHER OR NOT YOU EXPECT TO ATTEND THE SNYDERS-LANCE SPECIAL MEETING IN PERSON, IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED. WE URGE YOU TO SUBMIT YOUR PROXY AS PROMPTLY AS POSSIBLE (1) VIA THE INTERNET, (2) BY TELEPHONE OR (3) BY SIGNING, DATING AND MARKING THE ENCLOSED PROXY CARD AND RETURNING IT IN THE POSTAGE-PAID ENVELOPE PROVIDED. IF YOU ATTEND THE SNYDERS-LANCE SPECIAL MEETING AND WISH TO VOTE YOUR SHARES IN PERSON, YOU MAY DO SO AT ANY TIME PRIOR TO YOUR PROXY BEING EXERCISED. YOU MAY REVOKE YOUR PROXY OR CHANGE YOUR VOTE AT ANY TIME BEFORE THE SNYDERS-LANCE SPECIAL MEETING IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED IN THIS JOINT PROXY/PROSPECTUS. IF YOUR SHARES ARE HELD IN THE NAME OF A BANK, BROKER, NOMINEE OR OTHER RECORD HOLDER, PLEASE FOLLOW THE INSTRUCTIONS ON THE VOTING INSTRUCTION FORM FURNISHED TO YOU BY SUCH RECORD HOLDER. We urge you to read the accompanying joint proxy statement/prospectus and its annexes, including all documents incorporated by reference into the accompanying joint proxy statement/prospectus, carefully and in their entirety. If you have any questions concerning the proposed merger, the merger agreement, the stock issuance, the adjournment vote, the Snyders-Lance special meeting or the accompanying joint proxy statement/prospectus, would like additional copies of the accompanying joint proxy statement/prospectus or need help voting your shares of Snyders-Lance common stock, please contact: 480 Washington Blvd., 26 th FloorJersey City, NJ 07310Banks, Brokers and ShareholdersCall Toll-Free (866) 431-2108Or Contact via E-mail at:SynderLance@georgeson.com or Snyders-Lance, Inc.13515 Ballantyne Corporate PlaceCharlotte, North Carolina 28277Attention: Corporate SecretaryTelephone: (704) 554-1421 NOTICE OF SPECIAL MEETING OF THE STOCKHOLDERS OF DIAMOND FOODS, INC. TO BE HELD ON [], 2016 To the Stockholders of Diamond Foods, Inc.: A special meeting of the stockholders of Diamond Foods, Inc., a Delaware corporation (Diamond), will be held on [], 2016, at [] located at [], at [], local time, for the following purposes:  to consider and vote on a proposal to adopt the Agreement and Plan of Merger and Reorganization, dated as of October 27, 2015, as may be amended, by and among Snyders-Lance, Inc., Shark Acquisition Sub I, Inc., Shark Acquisition Sub II, LLC and Diamond Foods, Inc.;  to consider and vote on a proposal to approve, on an advisory (non-binding) basis, the golden parachute compensation payments that will or may be paid by Diamond to its named executive officers in connection with the proposed merger; and  to consider and vote on a proposal to approve the adjournment of the Diamond special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to adopt the merger agreement and approve any transactions contemplated by the merger agreement. The Diamond board of directors has fixed the close of business on January26, 2016 as the record date for determination of the stockholders entitled to vote at the Diamond special meeting or any adjournment or postponement of the Diamond special meeting. Only stockholders of record as of the record date are entitled to notice of, and to vote at, the Diamond special meeting or any adjournment or postponement of the Diamond special meeting. A complete list of stockholders entitled to vote at the Diamond special meeting will be available at the Diamond special meeting for inspection by any stockholder. If you hold shares of Diamond common stock in your name as of the record date, please be prepared to provide proper identification, such as a drivers license, to gain admission to the Diamond special meeting. If you are a beneficial owner of shares of Diamond common stock held in street name, meaning that your shares are held by a broker, bank, nominee or other holder of record, as of the record date, in addition to proper identification, you will also need to provide proof of ownership as of the record date to be admitted to the Diamond special meeting. A brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Diamond common stock held in street name in person at the Diamond special meeting, you will have to obtain a legal proxy in your name from the broker, bank, nominee or other holder of record who holds your shares. As of the record date, each holder of Diamond common stock is entitled to one vote per share. Adoption of the merger agreement requires the affirmative vote of holders of a majority of the outstanding shares of Diamond common stock entitled to vote at the Diamond special meeting. Approval, on an advisory (non-binding) basis, of the golden parachute compensation payments that will or may be paid by Diamond to its named executive officers in connection with the proposed merger requires the affirmative vote of a majority of the votes cast at the Diamond special meeting. Approval of the adjournment proposal requires the affirmative vote of majority of the votes cast at the Diamond special meeting. At a meeting of the Diamond board of directors held on October 27, 2015 to evaluate the proposed merger, the Diamond board of directors determined that the merger agreement, the proposed merger and the other transactions contemplated by the merger agreement are fair to and in the best interests of Diamonds stockholders and approved and declared advisable the merger agreement, the proposed merger and the other transactions contemplated by the merger agreement. The Diamond board of directors recommends that Diamond stockholders vote FOR the adoption of the merger agreement, FOR the golden parachute compensation proposal and FOR the adjournment proposal. By order of the Board of Directors, Brian J. DriscollPresident and Chief Executive Officer San Francisco, CAJanuary [], 2016 YOUR VOTE IS IMPORTANT! WHETHER OR NOT YOU EXPECT TO ATTEND THE DIAMOND SPECIAL MEETING IN PERSON, IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED. WE URGE YOU TO SUBMIT YOUR PROXY AS PROMPTLY AS POSSIBLE (1) VIA THE INTERNET, (2) BY TELEPHONE OR (3) BY SIGNING, DATING AND MARKING THE ENCLOSED PROXY CARD AND RETURNING IT IN THE POSTAGE-PAID ENVELOPE PROVIDED. IF YOU ATTEND THE DIAMOND SPECIAL MEETING AND WISH TO VOTE YOUR SHARES IN PERSON, YOU MAY DO SO AT ANY TIME PRIOR TO YOUR PROXY BEING EXERCISED. YOU MAY REVOKE YOUR PROXY OR CHANGE YOUR VOTE AT ANY TIME BEFORE THE DIAMOND SPECIAL MEETING IN ACCORDANCE WITH INSTRUCTIONS PROVIDED IN THIS JOINT PROXY/PROSPECTUS. IF YOUR SHARES ARE HELD IN THE NAME OF A BANK, BROKER, NOMINEE OR OTHER RECORD HOLDER, PLEASE FOLLOW THE INSTRUCTIONS ON THE VOTING INSTRUCTION FORM FURNISHED TO YOU BY SUCH RECORD HOLDER. We urge you to read the accompanying joint proxy statement/prospectus, including all documents incorporated by reference into the accompanying joint proxy statement/prospectus, and its annexes, carefully and in their entirety. If you have any questions concerning the proposed merger, the merger agreement, the advisory (non-binding) vote on the golden parachute compensation payments that will or may be paid by Diamond to its named executive officers in connection with the proposed merger, the adjournment vote, the Diamond special meeting or the accompanying joint proxy statement/prospectus, would like additional copies of the accompanying joint proxy statement/prospectus or need help voting your shares of Diamond common stock, please contact: 2 Robbins Lane, Suite 210Jericho, NY 11753Stockholders Call Toll-Free (844) 301-2265Banks and Brokers Call (516) 933-3100Facsimile: (516) 933-3108Or Contact via E-mail at:JContorno@laurelhill.com or Investor RelationsDiamond Foods, Inc.600 Montgomery Street, 13 th FloorSan Francisco, CA 94111Telephone: (415) 230-7952 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGER AND THE MATTERS TO BE ADDRESSED AT THE SPECIAL MEETINGS 1 SUMMARY 15 SELECTED HISTORICAL FINANCIAL DATA OF SNYDERS-LANCE 32 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF DIAMOND 35 COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 37 COMPARATIVE PER SHARE MARKET PRICE AND DIVIDEND INFORMATION 39 SNYDERS-LANCE AND DIAMOND UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS 40 RISK FACTORS 61 Risks relating to Snyders-Lance 69 Risks relating to Diamond 69 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 70 THE COMPANIES 72 SPECIAL MEETING OF THE STOCKHOLDERS OF SNYDERS-LANCE 73 Date, Time and Location 73 Purpose 73 Recommendations of the Snyders-Lance Board of Directors 73 Snyders-Lance Record Date; Outstanding Shares; Stockholders Entitled to Vote 74 Quorum 74 Required Vote 74 Stock Ownership of and Voting by Snyders-Lance Directors and Executive Officers 75 Voting of Shares 75 Revocability of Proxies; Changing Your Vote 76 Solicitation of Proxies; Expenses of Solicitation 77 Householding 77 Adjournment 77 Other Information 78 Assistance 78 SPECIAL MEETING OF THE STOCKHOLDERS OF DIAMOND 79 Date, Time and Location 79 Purpose 79 Recommendations of the Diamond Board of Directors 79 Diamond Record Date; Outstanding Shares; Stockholders Entitled to Vote 80 Quorum 80 Required Vote 80 Stock Ownership of and Voting by Diamond Directors and Executive Officers 81 Voting of Shares 81 Revocability of Proxies; Changing Your Vote 82 Solicitation of Proxies; Expenses of Solicitation 83 Householding 83 Adjournment 83 Other Information 84 Assistance 84 DIAMOND PROPOSAL 1: ADOPTION OF THE MERGER AGREEMENT AND SNYDERS-LANCE PROPOSAL 1: APPROVAL OF THE STOCK ISSUANCE 85 Diamonds Reasons for the Proposed Merger; Recommendation of the Proposed Merger by the Diamond Board of Directors 101 Snyders-Lances Reasons for the Proposed Merger; Recommendation of the Proposed Merger by the Snyders-Lance Board of Directors 106 Opinion of Diamonds Financial Advisor 109 Opinion of Snyders-Lances Financial Advisor 118 Unaudited Prospective Financial Information 131 Certain Relationships between Snyders-Lance and Diamond 134 i Regulatory Approvals Required for the Proposed Merger 135 Financing Relating to the Proposed Merger 135 Appraisal Rights 137 Material U.S. Federal Income Tax Consequences of the Proposed Merger 141 Treatment of the Proposed Merger as a Reorganization 142 Treatment of Diamond Stockholders in the Proposed Merger 142 Reporting and Backup Withholding 143 Accounting Treatment 143 Registration and Listing of Shares of Snyders-Lance and Delisting and Deregistration of Diamond Common Stock 144 Litigation Relating to the Proposed Merger 144 THE MERGER AGREEMENT 145 VOTING AGREEMENTS 168 INTERESTS OF CERTAIN PERSONS IN THE PROPOSED MERGER 169 DIAMOND PROPOSAL 2: ADVISORY VOTE ON GOLDEN PARACHUTE COMPENSATION 178 SNYDERS-LANCE PROPOSAL 2: ADJOURNMENT OF THE SNYDERS-LANCE SPECIAL MEETING 179 DIAMOND PROPOSAL 3: ADJOURNMENT OF THE DIAMOND SPECIAL MEETING 180 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS OF DIAMOND COMMON STOCK 181 CERTAIN BENEFICIAL OWNERS OF SNYDERS-LANCE COMMON STOCK 184 DESCRIPTION OF SNYDERS-LANCE CAPITAL STOCK 186 COMPARISON OF STOCKHOLDER RIGHTS 189 LEGAL MATTERS 199 EXPERTS 199 FUTURE STOCKHOLDER PROPOSALS 200 Snyders-Lance 200 Diamond 200 WHERE YOU CAN FIND MORE INFORMATION 202 ANNEX A: MERGER AGREEMENT A-1 ANNEX B: DIAMOND VOTING AGREEMENT B-1 ANNEX C: SNYDERS-LANCE VOTING AGREEMENT C-1 ANNEX D: APPRAISAL RIGHTS D-1 ANNEX E: OPINION OF CREDIT SUISSE SECURITIES (USA) LLC E-1 ANNEX F: OPINION OF DEUTSCHE BANK SECURITIES INC. F-1 ii QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGERAND THE MATTERS TO BE ADDRESSED AT THE SPECIAL MEETINGS The following questions and answers are intended to briefly address some commonly asked questions regarding the proposed merger, the merger agreement and the matters to be addressed at the special meetings. These questions and answers may not address all questions that may be important to Diamond stockholders or Snyders-Lance stockholders. To better understand these matters, and for a description of the legal terms governing the proposed merger, you should carefully read this entire joint proxy statement/prospectus, including the attached annexes, as well as the documents that have been incorporated by reference into this joint proxy statement/prospectus. See Where You Can Find More Information beginning on page [  ]. All references in this joint proxy statement/prospectus to Diamond refer to Diamond Foods, Inc., a Delaware corporation; all references in this joint proxy statement/prospectus to Snyders- Lance refer to Snyders-Lance Inc., a North Carolina corporation; all references in this joint proxy statement/prospectus to Merger Sub I refer to Shark Acquisition Sub I, Inc., a Delaware corporation and a wholly-owned subsidiary of Snyders-Lance; all references in this joint proxy statement/prospectus to Merger Sub II refer to Shark Acquisition Sub II, LLC, a Delaware limited liability company and a wholly-owned subsidiary of Snyders-Lance; and all references in this joint proxy statement/prospectus to the merger agreement refer to the Agreement and Plan of Merger and Reorganization, dated as of October 27, 2015, as may be amended, by and among Diamond, Snyders-Lance, Merger Sub I, and Merger Sub II, a copy of which is attached as Annex A to this joint proxy statement/prospectus. Q: Why am I receiving this document? A: Snyders-Lance and Diamond have agreed to a proposed merger, pursuant to which Diamond will become a wholly owned subsidiary of Snyders-Lance and will no longer be a publicly held corporation. If the proposed merger is completed, each outstanding share of Diamond common stock (other than treasury shares held by Diamond, shares owned by Snyders-Lance, Merger Sub I, Merger Sub II or any other subsidiary of Snyders-Lance and shares owned by stockholders who have perfected and not withdrawn a demand for appraisal rights pursuant to Delaware law) will be cancelled and converted into the right to receive $12.50in cash and 0.775 shares of Snyders-Lance common stock, par value $0.83-1/3 per share. In order to complete the proposed merger, Diamond stockholders must vote to adopt the merger agreement and Snyders-Lance stockholders must vote to approve the issuance of shares of Snyders-Lance common stock to Diamond stockholders in the proposed merger, which is referred to in this joint proxy statement/prospectus as the stock issuance. Diamond is holding a special meeting of stockholders, which is referred to in this joint proxy statement/prospectus as the Diamond special meeting, in order to obtain the stockholder approval necessary to adopt the merger agreement. The Diamond board of directors is requesting Diamond stockholders to vote to adjourn the special meeting, if necessary or appropriate, including to ensure any required supplement or amendment to this joint proxy statement/prospectus is provided to Diamond stockholders within a reasonable amount of time before the Diamond special meeting, to solicit additional proxies if there are not sufficient votes to approve the adoption of the merger agreement or to ensure there is a proper quorum, or if the Snyders-Lance special meeting is delayed. Snyders-Lance is holding a special meeting of stockholders, which is referred to in this joint proxy statement/prospectus as the Snyders-Lance special meeting, in order to obtain the stockholder approval necessary to approve the stock issuance. The Snyders-Lance board of directors is requesting Snyders-Lance stockholders vote to adjourn the Snyders-Lance special meeting, if necessary or appropriate, including to ensure any required supplement or amendment to this joint proxy statement/prospectus is provided to Snyders-Lance stockholders within a reasonable amount of time before the Snyders-Lance special meeting, to solicit additional proxies if there are not sufficient votes to approve the stock issuance, or to ensure there is a proper quorum, or if the Diamond special meeting is delayed. 1 This document is being delivered to you as both a joint proxy statement of Diamond and Snyders-Lance and a prospectus of Snyders-Lance in connection with the proposed merger and stock issuance. It is the proxy statement by which the Diamond board of directors is soliciting proxies from Diamond stockholders to vote at the Diamond special meeting, or at any adjournment or postponement of the Diamond special meeting, on the adoption of the merger agreement, the approval of golden parachute payments to be made to named executive officers of Diamond in connection with the proposed merger and the adjournment of the Diamond special meeting under certain circumstances. It is also the proxy statement by which the Snyders-Lance board of directors is soliciting proxies from Snyders-Lance stockholders to vote at the Snyders-Lance special meeting, or at any adjournment or postponement of the Snyders-Lance special meeting, on the approval of the stock issuance and the adjournment of the Snyders-Lance special meeting under certain circumstances. In addition, this document is the prospectus by which Snyders-Lance will issue shares of Snyders-Lance common stock to Diamond stockholders in the proposed merger. Your vote is important. We encourage you to vote as soon as possible. Q: What will Diamond stockholders receive in the proposed merger? A: If the proposed merger is completed, each share of Diamond common stock automatically will be cancelled and converted into the right to receive $12.50 in cash and 0.775 shares of Snyders-Lance common stock, par value $0.83-1/3 per share. Each Diamond stockholder will receive cash for any fractional share of Snyders-Lance common stock that the stockholder would otherwise receive in the proposed merger (after aggregating the total number of shares of Snyders-Lance common stock to be received by such stockholder in the proposed merger). The cash and shares of Snyders-Lance common stock to be received by Diamond stockholders in the proposed merger are collectively referred to in this joint proxy statement/prospectus as the merger consideration. Based on the closing price of a share of Snyders-Lance common stock on Nasdaq on October 27, 2015, the last trading day before the public announcement of the merger agreement, the merger consideration represented approximately $40.462 in value for each share of Diamond common stock. Based on the closing price of a share of Snyders-Lance common stock on Nasdaq on January 19, 2016, the most recent practicable trading day prior to the date of this joint proxy statement/prospectus, the merger consideration represented approximately $40.00 in value for each share of Diamond common stock. Because Snyders-Lance will issue a fixed number of shares of Snyders-Lance common stock as part of the merger consideration in exchange for each share of Diamond common stock, the cash value of the merger consideration that Diamond stockholders will receive in the proposed merger will depend on the market price of shares of Snyders-Lance common stock at the time the proposed merger is completed. The market price of shares of Snyders-Lance common stock when Diamond stockholders receive those shares after the proposed merger is completed could be greater than, less than or the same as the market price of shares of Snyders-Lance common stock on the date of this joint proxy statement/prospectus or at the time of the Diamond special meeting. Q: What happens if the proposed merger is not completed? A: If the proposed merger is not completed for any reason, Diamond stockholders will not receive any consideration for their shares of Diamond common stock. Instead, Diamond will remain an independent public company and its common stock will continue to be listed and traded on Nasdaq. Q: What are Diamond stockholders being asked to vote on? A: Diamond stockholders are being asked to vote on the following proposals: 2  to adopt the merger agreement, pursuant to which Merger Sub I will be merged with and into Diamond and Diamond will be merged with and into Merger Sub II, with Merger Sub II continuing as the final surviving entity and a wholly-owned subsidiary of Snyders-Lance;  to approve, on an advisory basis, the golden parachute compensation payments that will or may be paid to Diamonds named executive officers in connection with the proposed merger; and  to approve the adjournment of the Diamond special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to adopt the merger agreement at the time of the Diamond special meeting. The adoption of the merger agreement by the Diamond stockholders is a condition to the obligations of Diamond and Snyders-Lance to complete the proposed merger. The approval of the proposals to approve the golden parachute compensation payments and to adjourn the Diamond special meeting under certain circumstances is not a condition to the obligations of Snyders-Lance or Diamond to complete the proposed merger. Q: What are Snyders-Lance stockholders being asked to vote on? A: Snyders-Lance stockholders are being asked to vote on the following proposals:  to approve the stock issuance; and  to approve the adjournment of the Snyders-Lance special meeting, if necessary or appropriate, including to solicit additional proxies if there are not sufficient votes to approve the stock issuance at the time of the Snyders-Lance special meeting. The approval of the stock issuance by the Snyders-Lance stockholders is a condition to the obligations of Diamond and Snyders-Lance to complete the proposed merger. The approval of the proposal to adjourn the Snyders-Lance special meeting under certain circumstances is not a condition to the obligations of Snyders-Lance or Diamond to complete the proposed merger. Q: Does the Diamond board of directors recommend that Diamond stockholders adopt the merger agreement? A: Yes. The Diamond board of directors determined that the merger agreement, the proposed merger and the other transactions contemplated by the merger agreement are fair to and in the best interests of Diamonds stockholders and approved and declared advisable the merger agreement, the proposed merger and the other transactions contemplated by the merger agreement. The Diamond board of directors recommends that Diamond stockholders vote 
